Per Curiam.
This writ brings up for review an application for, and an attempted granting of, a permit, or license, to the New Milford Transportation Company to operate a line of buses in the city of Hackensack.
The proceedings are attacked upon the ground that the permit was attempted to be granted by motion instead of resolution; that there was no previous determination that the granting of the license was necessary and advisable in the interest of public welfare and that it was in violation of an agreement between the prosecutor and the Hackensack improvement commission.
A consideration of one of these reasons only is necessary and that is that there was no determination or finding that the granting of such permit or license was necessary or advisable for the public welfare.
This is a neecssary prerequisite and its omission is legally inexcusable. Bergen Bus Line v. Hackensack, 4 N. J. Mis. R. 167; Public Service Railway Co. v. Hackensack, 6 Id. 15.
The proceedings under review are therefore set aside, with costs.